DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1 and 2 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a context acquisition unit” in claims 1 and 2, “a state amount detection unit” in claim 1, “a state data extraction unit” in claims 1 and 2, “a feature amount creation unit” in claim 1, “an inference calculation unit” in claim 1, “an anomaly determination unit” in claim 1 and “an extraction pattern storage unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The breath of claim 1, with respect to the claim interpretation of “a context acquisition unit” in claim 1, “a state data extraction unit” in claim 1, “a feature amount creation unit” in claim 1 and “an anomaly determination unit” in claim 1, is unknown since the Disclosure as originally filed on 23 January 2020 fails to recite clear structure for the claim elements.  

Claim 2, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

The breath of claim 2, with respect to the claim interpretation of “a context acquisition unit” in claim 2 and “a state data extraction unit” in claim 2, is unknown since the Disclosure as originally filed on 23 January 2020 fails to recite clear structure for the claim elements.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a numerical control system, therefore is a machine, which is a statutory category of invention. 


	The limitation of “extracts state data from the state amount by using an extraction pattern based on the context in the machining operation acquired by the context acquisition unit”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “extracting” in the context of the claim encompasses assessing and selecting desired data from a group.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “creates a feature amount featuring the operation state of the machine tool from the state data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “calculates an evaluation value of the operation state of the machine tool based on the feature amount” (U.S. Patent Publication No. 2020/0249650 A1, pg. 4, par. [0041] and [0042]) is a process performed by use of a mathematical calculation.  

If a claim, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematically calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “determines the operation state of the machine tool based on a calculation result”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses evaluating a calculation result.  



At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a machine tool”, “a context acquisition unit that acquires a context in a machining operation of the machine tool”, “a state amount detection unit that determines a state amount related to an operation state of the machine tool”, “a state amount detection unit”, “a state data extraction unit”, “a feature amount creation unit”, “an inference calculation unit” and “an anomaly determination unit”.  

The “machine tool” is generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

The limitation of the “context acquisition unit that acquires a context in a machining operation of the machine tool” is recited at a high level of generality and represents a mere means for data gathering (i.e. status) that is necessary for use in the 

The limitation of the “state amount detection unit that determines a state amount related to an operation state of the machine tool” is recited at a high level of generality and represents a mere means for data gathering (i.e. state data) that is necessary for use in the recited judicial exception, as the state amount is used in the abstract mental concept of “creating”.  The use of the state amount detection unit is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

The limitations of the “state data extraction unit”, “feature amount creation unit”, “inference calculation unit” and “anomaly determination unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component(s) (see MPEP 2106.05(f)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “state data extraction unit”, “feature amount creation unit”, “inference ‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The additional element of the “machine tool” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The limitations of the “context acquisition unit that acquires a context in a machining operation of the machine tool” and “state amount detection unit that determines a state amount related to an operation state of the machine tool”, as discussed above, represent mere means for gathering data and is an insignificant extra-solution activity.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Hence, the claim is not patent eligible.
Claim 2 recites “an extraction pattern storage unit that stores a plurality of extraction patterns associated with the context” and further details “the state data extraction unit extracts state data from the state amount by using an extraction pattern selected from the extraction pattern storage unit”.

At step 2A, prong one, the claim recites “extracts state data from the state amount by using an extraction pattern … ”.

	The limitation of “extracts state data from the state amount by using an extraction pattern …”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claim precludes the step from being practically performed in the mind.  For example, “extracting” in the context of the claim encompasses assessing and selecting desired data from a group.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “an extraction pattern storage unit that stores a plurality of extraction patterns associated with the context” and “the state data 

	The limitations of the “extraction pattern storage unit” and “state data extraction unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component(s) (see MPEP 2106.05(f)).

	The limitations of “stor(ing) a plurality of extraction patterns associated with the context” and “extract(ing)  … by using an extraction pattern selected from the extraction pattern storage unit” represent mere data gathering that is necessary for use in the recited judicial exception of “creating”.   The “stor(ing)” and “extract(ing) … using an extraction pattern selected from the extraction pattern storage unit” are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of “extraction pattern storage unit” and “state data extraction unit” amount to no more than mere instructions to apply the exception using generic computer ‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The limitations of “stor(ing) a plurality of extraction patterns associated with the context” and “extract(ing) … using an extraction pattern selected from the extraction pattern storage unit”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the elements are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to anomaly detection method and/or systems.’


U.S. Patent Publication No. 2019/0163163 A1 discloses a numerical controller capable of quantifying a degree of an abnormality in response to detection of occurrence of the abnormality and presenting a countermeasure in accordance with a scale of the abnormality. 

U.S. Patent Publication No. 2019/0369594 A1 discloses a diagnosis device, a diagnosis method, and a diagnosis program capable of identifying a factor for defective machining.

U.S. Patent Publication No. 2021/0319368 A1 discloses a fault diagnosis device that performs fault diagnosis on a diagnosis target system.

U.S. Patent No. 5,243,533 discloses a tool abnormality detecting device for a machine tool for machining a work with a machining tool selected according to a machining program.

U.S. Patent No. 10,890,892 B2 discloses an abnormality determination apparatus, a non-transitory computer readable medium encoded with a program, abnormality determination system and abnormality determination method which determine an abnormality in a temperature sensor of a machine tool.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.